 90DECISIONSOF NATIONAL LABOR RELATIONS BOARDDirectionAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Reade Manufacturing Com-pany, Inc., Lakehurst, New Jersey, it is hereby directed that the Re-gional Director for the Fourth Region shall, pursuant to the Rulesand Regulations of the Board, within ten (10) days from the date ofthis Direction, open and count the challenged ballots of Nils Eriksonand Percy Jackson, and thereafter prepare and cause to be servedupon the parties a revised tally of ballots, including therein the, countof these challenged ballots.SOCONY-VACUUM OIL COMPANY,INCORPORATED1andPEGASUS CLERICALASSOCIATION,PETITIONER.Case No. 1-RC-2621. July 9, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Leo J. Halloran, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed 2Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with thiscaseto a three-memberpanel [Chairman Herzog and Members Styles and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.33.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.The Intervenor contends that a contract between it and the Em-ployer is a bar to this proceeding.This contract was executed onJanuary 12, 1950, for a term of 1 year, and from year to year there-after, in the absence of 60 days' notice to terminate, modify,,aLgend, orsupplement.In the absence of such notice, the contract was auto-matically renewed in January 1951.On November 7 and 10, 1951,the Intervenor notified the Employer of its desire to modify,amend,1The captionis amendedto reflect the correctname of the Employer.' The hearingofficer referredto the Board theIntervenor'smotion to dismiss the, peti-tion herein.For the reasonsset forthhereinafter,thismotion is hereby denied.,New England PetroleumLaborOrganization,herein called the Intervenor,was per-mitted to intervene on the basis of a claimed contractual interest.100 NLRB No. 22. SOCONY-VACUUM OIL COMPANY,INCORPORATED91and supplement the then existing contract.No further agreement hasbeen executed by the Intervenor and the Employer. The Petitionernotified the Employer of its claim to majority representation on Janu-ary 3, 1952, and the petition herein was filed on January 28, 1952.Contrary to the contention of the Intervenor, we; find that its noticeto the Employer, although not indicating a desire to terminate the1950 contract, nevertheless effectively forestalled its automaticrenewal.'We find, accordingly, that the 1950 contract is not a barto a present determination of representatives.As there is no otheragreement in existence which might constitute a bar, the Intervenor'scontention that the petition should be dismissed because it was filedmore than 10 days after the Petitioner's initial majority claim is with-out merit.'4.Following a consent election, the Intervenor was certified on May7, 1947, as the representative of a unit of accounting and clericalemployees, and has since executed contracts with the Employer cover-ing that unit.The Petitioner seeks a unit coextensive with the certifiedand contract unit, and the Employer agrees that such a unit is ap-propriate.The Intervenor would, however, exclude from that unitcredit men, credit clerks, the assistant divisional statistician, and dis-patchers, all of whom have previously been included in the unit, onthe ground that they are supervisors, and on the further ground thatthe credit men and credit clerks are confidential employees.On the basis of reports submitted by salesmen and, in certain cases,reports and credit references from other sources, thecreditmendetermine whether credit is to be extended to wholesale customers and,within certain limits's the amount of such credit.They also attemptto collect delinquent accounts by correspondence, telephone, and per-sonal contact.In addition to routine clerical duties, thecredit clerkshave similar authorities and duties with respect to retail customers.There is no evidence that either the credit men or the credit clerkspossess any of the indicia of supervisory authority as enumerated inSection 2 (11) of the amended Act ; we find accordingly that they arenot supervisors within the meaning of the Act.Nor is there evidencethat they have access to information pertaining to the Employer'sgeneral labor relations policies or collective bargaining negotiations;we find therefore that they are not confidential employees, in the sensethat the Board uses that term.? In view of their limited authority toextend credit to the Employer's customers, we also find that they are4Peters Sausage Company,95NLRB 740. Contrary to theIntervenor's contention, itis therefore immaterialthat the petitionwas filed after the anniversary date of the 1950contract.SeeStandard-Thomson Corporation,88 NLRB 1229.6Armstrong Cork Company,80 NLRB 859.The limit of the creditmen's authorityis determinedby the creditmanager, who isalso responsible for making decisionswhich falloutside the normal routine.7Truscon Steel Company,95NLRB 1005. 92DECISIONS OF, NATIONAL LABOR RELATIONS BOARDnot managerial employees.8Accordingly, we shall include the creditmen and the credit clerks in the unit.In addition to his clerical duties, theassistant divisional statisticianprepares certain special statistical reports.Only geneval clericalexperience is required for the position, and the present incumbent isnot a trained statisticiansThere is no evidence that he directs thework of any employees or that he possesses any of the other statutoryindicia of supervisory authority.In the absence of the divisionalstatistician, the assistant divisional statistician assumes his statisticalduties; however, the divisional statistician's supervisory duties areassumed by the administrative assistant to the head of the department.Under these circumstances, we find that the assistant divisional statis-tician is not a supervisor within the meaning of the Act, and we shalltherefore include him in the unit.The duties of thedispatchersare to arrange deliveries of the Em-ployer's products in such a manner as to minimize the cost of suchdeliveries.As orders are received by the Employer's bulk stations,they are entered on dispatch cards.When deliveries are to be made,the dispatchers pull the cards, combine the orders into loads foreach of the Employer's delivery trucks, and determine the order inwhich the deliveries will be made.They either hand the deliveryinstructions to the drivers in person, or place such instructions in adispatch box, where they are picked up by the drivers. In combiningorders into loads and determining order of delivery, the dispatchersfollow established company routine, based primarily on local geog-raphy.Their assignment of loads and routes to drivers also followsestablished routine.10In the case of a question concerning delivery, or a breakdown orother emergency on the road, the drivers are required to call the dis-patchers for further instructions.In routine situations, the dispatch-ers issue such instructions in accord with company policy; in othersituations, the dispatchers secure instructions from the station agentor other supervisor, and transmit such instructions to the driver.Thedispatchers may on occasion make reports to the station agent or othersupervisor concerning a driver's apparent inability to perform hisduties; action following such reports is, however, taken by, the, super-visor only after an independent investigation.The Intervenor bases its contention that the dispatchers are super-visors primarily on the fact that they give instructions to the drivers.Such duties are, however, insufficient to confer supervisory status on"SeeSouthern California Edison Company, Ltd.,63 NLRB 756, 759-760.6No contention is made that this employee is a 'professional employee.10The Employer maintains a permanent schedule of truck assignments,and driversare usually kept on the routes with which they are most familiar.In the event adriver objects to an assignment,the matter is referred to the station agent for settlement. WASHINGTON MILLS93an employee when, as here, they are merely routine and do notrequire the exercise of independent judgment, and, moreover, whenthey are concerned primarily with equipment rather than personnel liAs the dispatchers possess none of the other statutory indicia ofsupervisory authority,12 we find that they are not supervisors withinthe meaning of the Act. In view of the bargaining history and theessentially clerical nature of their duties, me shall include the dis-patchers in the unit Y8On thebasisof the foregoing and the entire record, we find that allaccounting and clerical employees in the operating, accounting, andmarketing departments of the Employer's New England division, in-cluding credit men, credit clerks, the assistant divisional statistician,and dispatchers, but excluding secretaries to management, industrialrelations employees, confidential payroll clerks, salesmen, auditors,cost analysts, marketing. real estate and cost clerks, real estate repre-sentatives, tax agents, field claims and safety investigators and ad-justors, marketing and staff assistants, professional employees, guards,and supervisors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Seation 9 (b) of the Act 14[Text of Direction of Election omitted from publication in thisvolume.]n The Baltimore Transit Company,92NLRB 1260;ZoneOilTruckingCorp.,91 NLRB 541.12Although there is testimony that certain dispatchers have on occasion granted timeor and determined whether overtime should be worked,it appears that in such instancesthe dispatchers assumed to exercise authority which they did not in fact possess. SeeAmerican Finishing Company,86 NLRB 412.isThe Baltimore Transit Company, supra;ZoneOilTrucking Corp.,supra.14 This is substantially the certified and contract unit noted above.WASHINGTON MILLSandTEXTILE WORKERS OF AMERICA, CIO.CaseNo. 34-CA-286. July 10, 1952Decision and OrderOn December 27, 1951, Trial Examiner Max M. Goldman issuedhis Intermediate Report in this proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmativeaction, as set forth in the copy of the Intermediate Reportattached hereto.. The Trial Examiner also found that the Respondenthado engaged1 Certain ether unfair labor practices and recom-100 NLRB No. 25.